DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Amendment”, filed June 9, 2021.  Applicant has amended Claims 1, 4, 6, 7, 9, 10, 13, 15, and 16; has canceled Claims 5, 8, 11, 12, 14, and 17-19; and has added Claims 21-28.  As amended, Claims 1-4, 6, 7, 9, 10, 13, 15, 16, and 20-28 are presented for examination.
In Office action mailed February 9, 2021 (“Office Action”):
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-5, 8, 9, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 2014/0282790 A1 “Stephens”) in view of Kipp (US 2017/0171577 A1).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stephens and Kipp in view of Coward et al. (US 2017/0078681 A1 “Coward”).
Claims 10, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stephens and Kipp in view of Chen et al. (US 2012/0216038 A1 “Chen”).


Response to Arguments
Applicant’s arguments with respect to Claims 1-20 (see Amendment Pages 7-8) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Specification
In view of Applicant’s amendments to Paragraph [0050] of the instant Specification, the objection is withdrawn.


Claim Rejections - 35 USC § 112
In view of Applicant’s amendments to Claims 1 and 6, the rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 13, 15, 16, 20, 21, 23, 24, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. (US 2018/0184145 A1 “Pichon”) in view of Kipp (US 2017/0171577 A1).
In regards to Claim 1, Pichon teaches a method of broadcasting at least one channel to set top boxes (STBs) located in a home network (system of Fig. 2 operating in accordance with the process of Fig. 9, as introduced in [0051]), the method comprising:
transmitting to the STBs a plurality of streams for each at least one channel broadcast, wherein each stream comprises video displaying the content of its respectively associated channel and encoded at a different bitrate relative to other of said plurality of streams displaying the content of its respectively associated channel (operations of ABR Solution 510 providing Streams 512 to Gateway Device 530, as shown in Fig. 5 and described in [0039]; with further reference to Workflow 400 of Fig. 4 providing encoded ABR video content for a plurality of broadcast channels, as described in [0038]);
transmitting instructions to the STB, the instructions usable by the STBs for delivery by the STBs of Adaptive Bitrate (ABR) content to client devices of the STBs (content provider generates and transmits a manifest file specifying that the particular broadcast channel is available at a plurality of bit rates, as described in [0027]; with further reference to the process of Fig. 9 including generating an updated manifest file specifying the selected one or more ABR profiles for the first broadcast channel and transmitting the updated manifest file to a plurality of client devices, as described in [0051]).
to segment each of the plurality of streams into sequential chunks.
In a similar field of invention, Kipp teaches a method and system for local buffering and storage of a plurality of video fragments (as introduced in [0056]).  Kipp further discloses the instructions usable by the STBs to segment each of the plurality of streams into sequential chunks (Kipp: list of playlists available from the video server and including master playlist that identifies the various types of adaptive segmented video content available, as described in [0062,0063]).
Both Pichon and Kipp teach similar technique for the distribution and processing of adaptive bitrate content using a manifest file or a playlist file, respectively.  Kipp further discloses a known technique for processing adaptively segmented video by way of the playlist file.  Therefore, one of ordinary skill in the art would have recognized that the teachings of Pichon and Kipp are similar techniques usable together.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ABR streaming technique of Pichon to include the playlist segmentation technique of Kipp in order to allow the playback device to select one type of adaptive bit rate (as Kipp describes in [0053]) in order to adapt to changing network conditions (as Kipp suggest in [0063]).
In regards to Claim 2, the combination of Pichon and Kipp teach the method of claim 1, wherein transmitting a plurality of streams at different bit rates for each channel includes at least two streams at lower bit rates (Pichon: Medium and Lower Bitrate 
In regards to Claim 3, the combination of Pichon and Kipp teach the method of claim 2, wherein transmitting a plurality of streams at lower bit rates for each channel includes at least one stream at high bit rate and resolution (Pichon: Higher Bitrate Video Stream, as shown in Fig. 5 and described in [0039]; with further reference to Encoded Stream 430 of Fig. 4, as described in [0038]).
In regards to Claim 4, the combination of Pichon and Kipp teach the method of claim 1, wherein the instructions are usable by the STBs to segment the plurality of streams into chunks only for a subset of channels broadcast to the STB, the subset based on at least one of the last M channels requested through the STB or the M channels most frequently requested through the STB (Pichon: operations of ABR Profile Selection Engine 525 configured to monitor Client Devices 540 over a period of time to determine a pattern of behavior, including from a particular channel, as described in [0042]).
In regards to Claim 9, the combination of Pichon and Kipp teach the method of claim 1, wherein the instructions include profile bitrates and other parameters to assist in creating manifest files required by the ABR protocol requested by the client devices (Pichon: operations of ABR Profile Selection Engine 525 for updtating the Manifest File 565 based on ABR profiles selected by client devices, as described in [0041]).
In regards to Claim 13, the combination of Pichon and Kipp teach the method of claim 1, where the instructions are usable by the STBs to build a set of playlists according to one or more ABR formats (Kipp: list of playlists available from the video 
Both Pichon and Kipp teach similar technique for the buffering and storage of broadcast media content.  Kipp further discloses a known technique for providing multimedia streams at different bitrates.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the buffering and storage technique of Stephens to include the multi-bitrate technique of Kipp in order to allow the playback device to select one type of adaptive bit rate (as Kipp describes in [0053]) in order to adapt to changing network conditions (as Kipp suggest in [0063]).
In regards to Claim 15, the combination of Pichon and Kipp teach the method of claim 13, wherein at least one ABR format is HLS (Kipp: different communication protocols including HLS, as described in [0129]).
Both Pichon and Kipp demonstrate similar techniques for the distribution of multimedia content according to a plurality of formats.  Kipp further demonstrates HLS as a known communication protocol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content distribution technique of Stephens to include the HLS communication protocol, as taught by Kipp, because doing so would amount to a simple substitution of known techniques yielding predictable results.
In regards to Claim 16, the combination of Pichon and Kipp teach the method of claim 13, wherein at least one ABR format is DASH (Kipp: different communication protocols including MPEG-DASH, as described in [0129]).

In regards to Claim 20 the combination of Pichon and Kipp teach the method of claim 1, wherein the plurality of streams for each channel include hint data in an MPEG program table descriptor that can be used by a client device for the creation of ABR playlists (Kipp: instructions configured to process and respond to request for the video content Playlist 304, as described in [0044]; with further reference to Video Content Playback Instructions 412 used for synchronized playback of the segmented video content, as described in [0058]).
Both Pichon and Kipp teach similar technique for the buffering and storage of broadcast media content.  Kipp further discloses a known technique for providing multimedia streams at different bitrates according to playlist data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the buffering and storage technique of Stephens to include the multi-bitrate technique of Kipp in order to allow the playback device to select one type of adaptive bit rate (as Kipp describes in [0053]) in order to adapt to changing network conditions (as Kipp suggest in [0063]).

In regards to Claim 21, Pichon teaches a method of broadcasting at least one channel from set top boxes (STBs) to client devices in a home network (system of Fig. 2 operating in accordance with the process of Fig. 9, as introduced in [0051]), the method comprising:
receiving at the STBs a plurality of broadcast streams for each at least one channel, wherein each stream comprises video displaying the content of its respectively associated channel and encoded at a different bitrate relative to other of said plurality of streams displaying the content of its respectively associated channel (operations of ABR Solution 510 providing Streams 512 to Gateway Device 530, as shown in Fig. 5 and described in [0039]; with further reference to Workflow 400 of Fig. 4 providing encoded ABR video content for a plurality of broadcast channels, as described in [0038]); and
receiving at the STBs instructions usable by the STBs for delivery of Adaptive Bitrate (ABR) content to client devices of the STBs (content provider generates and transmits a manifest file specifying that the particular broadcast channel is available at a plurality of bit rates, as described in [0027]; with further reference to the process of Fig. 9 including generating an updated manifest file specifying the selected one or more ABR profiles for the first broadcast channel and transmitting the updated manifest file to a plurality of client devices, as described in [0051]).
Pichon generally discloses ABR profiles comprising packets of video data (as described in [0044]).  However, Pichon does not describe the technique in sufficient detail as to demonstrate:

using the instructions to segment the plurality of streams into the sequential chunks; and
delivering the sequential chunks associated with at least one of the plurality of streams to at least one of the client devices.
In a similar field of invention, Kipp teaches a method and system for local buffering and storage of a plurality of video fragments (as introduced in [0056]).  Kipp further discloses:
the instructions to segment each of the plurality of streams into sequential chunks suitable (list of playlists available from the video server and including master playlist that identifies the various types of adaptive segmented video content available, as described in [0062,0063]);
using the instructions to segment the plurality of streams into the sequential chunks (process of Fig. 6 including calculating a scheduled playback time based on the estimated live-point time at 610, as described in [0097]); and
delivering the sequential chunks associated with at least one of the plurality of streams to at least one of the client devices (playback device initiates playback of selected video fragment at 614, as described in [0097]).
Both Pichon and Kipp teach similar technique for the distribution and processing of adaptive bitrate content using a manifest file or a playlist file, respectively.  Kipp further discloses a known technique for processing adaptively segmented video by way of the playlist file.  Therefore, one of ordinary skill in the art would have recognized that 
In regards to Claim 23, the combination of Pichon and Kipp teach the method of claim 21 where the STB uses the instructions to segment the plurality of streams into chunks only for a subset of channels broadcast to the STB, the subset based on at least one of the last M channels requested through the STB or the M channels most frequently requested through the STB (Pichon: operations of ABR Profile Selection Engine 525 configured to monitor Client Devices 540 over a period of time to determine a pattern of behavior, including from a particular channel, as described in [0042]).
In regards to Claim 24, the combination of Pichon and Kipp teach the method of claim 21 where, upon selection of a channel to view in the home network by a client device, the STB decrypts and processes the plurality of streams at different bit rates for the channel into a requested ABR chunk format (Pichon: delivery of appropriate content streams as requested by each Client Device 540 in accordance with ABR Profile Selection Engine 525, as described in [0041,0042]; Kipp: decrypting the video fragments and preparing the video codec for playback, as described in [0073]).
Both Pichon and Kipp teach similar technique for the distribution and processing of adaptive bitrate content using a manifest file or a playlist file, respectively.  Kipp further discloses a known technique for processing adaptively segmented video by way 
In regards to Claim 25, the combination of Pichon and Kipp teach the method of claim 21 further comprising building a set of playlists according to one or more ABR formats (Kipp: list of playlists available from the video server and including master playlist that identifies the various types of adaptive segmented video content available, as described in [0062,0063]).
Both Pichon and Kipp teach similar technique for the distribution and processing of adaptive bitrate content using a manifest file or a playlist file, respectively.  Kipp further discloses a known technique for processing adaptively segmented video by way of the playlist file.  Therefore, one of ordinary skill in the art would have recognized that the teachings of Pichon and Kipp are similar techniques usable together.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ABR streaming technique of Pichon to include the playlist segmentation technique of Kipp in order to allow the playback device to select one type of adaptive bit rate (as Kipp describes in [0053]) in order to adapt to changing network conditions (as Kipp suggest in [0063]).
In regards to Claim 27, the combination of Pichon and Kipp teach the method of claim 21 where the STB is configured to act as a server for the playlists, media segments, and key related files to client devices in the home network (Pichon: operations of Gateway Device 530 for facilitating the distribution of requested program streams to Client Devices 540, as described in [0041]).
In regards to Claim 28, the combination of Pichon and Kipp teach the method of claim 27 where the STB stores the plurality of sequential chunks at a time prior to a client device requesting access to a stream at a bit rate for a channel (Pichon: operations of Manifest File 535 contained within memory device and facilitating the selection of ABR profiles based on network conditions, as described in [0049,0050]).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pichon and Kipp in view of Coward et al. (US 2017/0078681 A1 “Coward”).
In regards to Claim 6, the combination of Stephens and Kipp teach the method of claim 1, but does not explicitly demonstrate wherein the instructions are usable by the STBs to segment each of the plurality of streams intro sequential chunks each starting with an anchor frame aligned in time across the plurality of streams for each channel and so that each chunk has a time duration within a predetermined range.
In a similar field of invention, Coward teaches a method and system for encoding a segment of video with accurate placement of key frames including variable bit-rate (Abstract).  In particular, Coward demonstrates wherein the instructions are usable by 
Both Kipp and Coward teach similar techniques for managing and storing content according to different bit rates.  Coward further discloses a known technique for encoding content streams with a plurality of key frames at particular times.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content management technique of Kipp to include the Key Frame frequency encoding technique of Coward in order to allow a service provider with greater control over the quality of stored video (as Coward suggest in [0155]).
In regards to Claim 7, the combination of Stephens, Kipp, and Coward teach the method of claim 6, wherein the predetermined range spans an interval between 0.5 and 12 seconds (Coward: Key Frames encoded 10 seconds apart, as described in [0157]).
Both Kipp and Coward teach similar techniques for managing and storing content according to different bit rates.  Coward further discloses a known technique for encoding content streams with a plurality of key frames at particular times.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content management technique of Kipp to include the Key Frame frequency encoding technique of Coward in order to allow a service provider with greater control over the quality of stored video (as Coward suggest in [0155]).


Claims 10, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pichon and Kipp in view of Chen et al. (US 2012/0216038 A1 “Chen”).
In regards to Claim 10, the combination of Pichon and Kipp teach the method of claim 1.  Kipp further acknowledges software to encrypt content (as discloses in [0032]), but do not explicitly demonstrate further comprising encrypting the plurality of streams at different bit rates for each channel using traditional broadcast conditional access.
In as similar field of invention, Chen teaches a method and system for operating a home gateway device including the processing of encrypted segments of content (Abstract).  In particular, Chen discloses encrypting the plurality of streams at different bit rates for each channel using traditional broadcast conditional access (conditional access management, as disclosed in [0024]).
Both Kipp and Chen teach similar techniques for the encryption of multimedia content.  Chen further demonstrates a known technique for implementing conditional access encryption within the content delivery technique.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content distribution technique of Stephens and Kipp to include the conditional access encryption technique of Chen in order to protect against unauthorized reception and/or use of multimedia content (as Chen suggests in [0009]).

In regards to Claim 22, the combination of Pichon and Kipp teach the method of claim 21.  Kipp further acknowledges software to encrypt content (as discloses in 
In as similar field of invention, Chen teaches a method and system for operating a home gateway device including the processing of encrypted segments of content (Abstract).  In particular, Chen discloses encrypting the plurality of streams at different bit rates for each channel using traditional broadcast conditional access (conditional access management, as disclosed in [0024]).
Both Kipp and Chen teach similar techniques for the encryption of multimedia content.  Chen further demonstrates a known technique for implementing conditional access encryption within the content delivery technique.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content distribution technique of Stephens and Kipp to include the conditional access encryption technique of Chen in order to protect against unauthorized reception and/or use of multimedia content (as Chen suggests in [0009]).
In regards to Claim 26, the combination of Pichon and Kipp teach the method of claim 21 further comprising encrypting the ABR chunks (Kipp: software to encrypt content, as described in [0032]); however, the combination does not explicitly demonstrate implementing a key management system to provide encryption keys or key material to client devices.
In as similar field of invention, Chen teaches a method and system for operating a home gateway device including the processing of encrypted segments of content (Abstract).  In particular, Chen discloses implementing a key management system to provide encryption keys or key material to client devices (conditional access 
Both Kipp and Chen teach similar techniques for the encryption of multimedia content.  Chen further demonstrates a known technique for implementing conditional access encryption within the content delivery technique.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content distribution technique of Stephens and Kipp to include the conditional access encryption technique of Chen in order to protect against unauthorized reception and/or use of multimedia content (as Chen suggests in [0009]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426